Citation Nr: 1642444	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left ear hearing loss, rated 0 percent, and denied service connection for right ear hearing loss.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2013 and January 2016, these matters were remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a right ear hearing loss disability.

2.  At no time under consideration is the Veteran's left ear hearing acuity shown to have been worse than Level III.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding service connection for right ear hearing loss, VA's duty to notify was satisfied by letter in April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Regarding the rating for left ear hearing loss, as the appeal is from the rating decision that granted service connection and assigned an initial rating and effective date of the award, statutory notice is no longer necessary because its purpose has been fulfilled.  An August 2009 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2012 hearing, the undersigned identified the issues on appeal, explained the evidence needed to substantiate a higher rating for left ear hearing loss and to establish service connection for right ear hearing loss, and identified further development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  He was afforded VA examinations in May 2008, August 2013, and February 2016.  The Board finds the May 2008 and February 2016 examination reports adequate for rating purposes as they note all findings needed to adjudicate the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds that a medical opinion regarding the etiology of the claimed right ear hearing loss is not necessary; absent any competent evidence suggesting that the Veteran has/has had such disability, a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).
  
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's STRs include five audiograms, dated in July 1991 (on service entrance examination), January 1994, March 1994, December 1995, and July 1996 (on service separation examination).  Right ear puretone thresholds, in decibels, were noted to be:


July 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
25
0


January 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
5


March 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
5


December 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
10


July 1996


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
0

None of these audiograms showed a hearing loss disability (as defined in 38 C.F.R. § 3.385).  The STRs also do not note any complaints, findings, diagnosis, or treatment of right ear hearing loss.  In a July 1996 report of medical history (for service separation purposes), the Veteran wrote, "I think I have lost hearing in my left ear over the last 3 yrs."  He did not mention right ear hearing loss.  

The record reflects that the Veteran received an Air Assault Badge and the January 1994 audiogram report notes that he was routinely exposed to hazardous level noise in service; it is not in dispute that he was exposed to hazardous level noise in service.  

On May 2008 VA audiological evaluation, the Veteran reported bilateral hearing loss, worse in the left ear than the right.  Audiometry revealed the following right ear puretone thresholds, in decibels:


May 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
10

Speech discrimination by Maryland CNC testing was 100 percent.  Such findings do not reflect a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385). 

On November 2011 traumatic brain injury examination, the Veteran reported left ear hearing loss and tinnitus, but not right ear hearing loss.  

An August 2013 VA audiometry report notes that the Veteran complained of bilateral hearing loss and tinnitus.  Audiometry testing results were deemed unreliable.  The Veteran was instructed on how to appropriately respond, but his responses were considered to be inconsistent, and the examiner found the audiometric testing to be invalid.  

The Board's January 2016 remand ordered another audiological evaluation. February 2016 VA audiometry revealed the following puretone thresholds:


February 2016


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
15

Maryland CNC testing found speech discrimination to be 96 percent correct.  Such findings do not reflect a right ear hearing loss disability (as defined 38 C.F.R. § 3.385).  The examiner observed that a review of audiometry conducted between July 1991 and July 1996 did not find a significant right ear puretone threshold shift in the frequencies of 500 Hz - 6000 Hz during service. 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought.  The Veteran is not shown to have had a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385) at any time during the pendency of the instant claim.  In the absence of evidence of a current right ear hearing loss disability, he has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Increased Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical application of tables (based on combinations of average puretone threshold and speech discrimination scores) found in 38 C.F.R. § 4.85.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

Under Table VI, a Roman numeral designation (Levels I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VIA, which assigns a hearing acuity Level designation based solely on puretone threshold testing is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be applied.

On May 2008 VA audiometry puretone thresholds, in decibels, were:


May 2008


HERTZ



500
1000
2000
3000
4000
LEFT
50
40
60
70
65

The average pure tone threshold was 59.  [These results do not present an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, so as to warrant application of Table VIA.]  On Maryland CNC testing, left ear speech discrimination was 84 percent.  Applying these results to 38 C.F.R. § 4.85, Table VI reveals the Veteran then had Level III hearing acuity in the left ear.    

At the September 2012 Board hearing, the Veteran testified that he believes he has a substantial left ear hearing loss.  In a statement received in September 2012, he requested a 10 percent rating for his left ear hearing loss.

As noted above, August 2013 VA audiometry was found invalid for rating purposes.  

On February 2016 VA audiometry, left ear puretone thresholds were:


February 2016


HERTZ



500
1000
2000
3000
4000
LEFT
45
40
55
65
60
   
The average puretone threshold was 55 decibels.  [These findings do not present an exceptional pattern of hearing impairment (so as to warrant use of Table VI).]  On Maryland CNC testing left ear speech discrimination was found to be 96 percent correct.  Applying these results to 38 C.F.R. § 4.85, Table VI reveals the Veteran has Level I hearing acuity in the left ear.  Regarding the functional impact of the hearing loss on his daily life, including his ability to work, the Veteran reported that he must turn his body so that his right ear is towards the speaker and often must ask people to repeat what they said.      

Reviewing the findings noted above, the Board finds that at no time under consideration is the Veteran's left ear hearing acuity shown to have been worse than Level III.  Under 38 C.F.R. § 4.85, Table VII, where hearing acuity in the service-connected ear is Level III and the other ear is not service-connected (and is designated Level I), a 0 percent rating is to be assigned.  Accordingly, the Board finds that a compensable rating for left ear hearing loss is not warranted for any period of time under consideration.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his left ear hearing loss on his activities of daily life.  However, as noted above, the rating for hearing impairment is derived by application of the mechanical formula described above, and such application does not result in a compensable rating being warranted.  

The Board has considered whether referral for consideration of an extraschedular rating is necessary.  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Veteran's left ear hearing loss is, by his own account, manifested by difficulty hearing speech, causing him to request repetition of what was spoken.  Such manifestations and related impairment are contemplated by the regular schedular criteria.  Furthermore, the schedular criteria provide for ratings in excess of 0 percent for greater degrees of hearing loss, but such greater degrees of hearing impairment are simply not shown.  There is nothing exceptional or unusual about the Veteran's left ear hearing loss disability.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not indicated.

Finally, the matter of entitlement to a total disability rating based on individual unemployability has not been raised, either specifically by the Veteran's allegations of by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 



ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


